

113 S1827 ES: American Fighter Aces Congressional Gold Medal Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 1827IN THE SENATE OF THE UNITED STATESAN ACTTo award a Congressional Gold Medal to the American Fighter Aces, collectively, in recognition of their heroic military service and defense of our country’s freedom throughout the history of aviation warfare.1.Short titleThis Act may be cited as the American
			 Fighter Aces Congressional Gold Medal Act.2.FindingsCongress finds the following:(1)An American
			 Fighter Ace is a fighter pilot who has served honorably in a United States
			 military service and who has destroyed 5 or more confirmed enemy aircraft in
			 aerial combat during a war or conflict in which American armed forces have
			 participated.(2)Beginning with
			 World War I, and the first use of airplanes in warfare, military services have
			 maintained official records of individual aerial victory credits during every
			 major conflict. Of more than 60,000 United States military fighter pilots that
			 have taken to the air, less than 1,500 have become Fighter Aces.(3)Americans became
			 Fighter Aces in the Spanish Civil War, Sino-Japanese War, Russian Civil War,
			 Arab-Israeli War, and others. Additionally, American military groups’ recruited
			 United States military pilots to form the American Volunteer Group, Eagle
			 Squadron, and others that produced American-born Fighter Aces fighting against
			 axis powers prior to Pearl Harbor.(4)The concept of a
			 Fighter Ace is that they fought for freedom and democracy across the globe,
			 flying in the face of the enemy to defend freedom throughout the history of
			 aerial combat. American-born citizens became Fighter Aces flying under the flag
			 of United States allied countries and became some of the highest scoring
			 Fighter Aces of their respective wars.(5)American Fighter
			 Aces hail from every State in the Union, representing numerous ethnic,
			 religious, and cultural backgrounds.(6)Fighter Aces
			 possess unique skills that have made them successful in aerial combat. These
			 include courage, judgment, keen marksmanship, concentration, drive,
			 persistence, and split-second thinking that makes an Ace a war fighter with
			 unique and valuable flight driven skills.(7)The Aces’
			 training, bravery, skills, sacrifice, attention to duty, and innovative spirit
			 illustrate the most celebrated traits of the United States military, including
			 service to country and the protection of freedom and democracy.(8)American Fighter
			 Aces have led distinguished careers in the military, education, private
			 enterprise, and politics. Many have held the rank of General or Admiral and
			 played leadership roles in multiple war efforts from WWI to Vietnam through
			 many decades. In some cases they became the highest ranking officers for
			 following wars.(9)The extraordinary
			 heroism of the American Fighter Ace boosted American morale at home and
			 encouraged many men and women to enlist to fight for America and democracy
			 across the globe.(10)Fighter Aces were
			 among America’s most-prized military fighters during wars. When they rotated
			 back to the United States after combat tours, they trained cadets in fighter
			 pilot tactics that they had learned over enemy skies. The teaching of combat
			 dogfighting to young aviators strengthened our fighter pilots to become more
			 successful in the skies. The net effect of this was to shorten wars and save
			 the lives of young Americans.(11)Following
			 military service, many Fighter Aces became test pilots due to their superior
			 flying skills and quick thinking abilities.(12)The American
			 Fighter Aces are one of the most decorated military groups in American history.
			 Twenty-two Fighter Aces have achieved the rank of Admiral in the Navy.
			 Seventy-nine Fighter Aces have achieved the rank of General in the Army,
			 Marines, and Air Force. Nineteen Medals of Honor have been awarded to
			 individual Fighter Aces.3.Congressional
			 gold medal(a)Presentation
			 authorizedThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 presentation, on behalf of the Congress, of a gold medal of appropriate
			 design to the American Fighter Aces, collectively, in recognition of
			 their heroic military service and defense of our country’s freedom, which has
			 spanned the history of aviation warfare.(b)Design and
			 strikingFor the purposes of the award referred to in subsection
			 (a), the Secretary of the Treasury (in this Act referred to as the Secretary) shall strike the gold medal with suitable
			 emblems, devices, and inscriptions, to be determined by the Secretary.(c)Award of medalFollowing the award of the gold medal in honor of the
			 American Fighter Aces under subsection (a), the gold medal shall be given to the Smithsonian
			 Institution, where it shall be available for display or temporary loan to be displayed elsewhere, particularly at appropriate locations associated with
			 the American Fighter Aces, and that preference should be given to locations
			 affiliated with the Smithsonian Institution.4.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 3, at a price
			 sufficient to cover the costs of the medal, including labor, materials, dies, use of
			 machinery, and overhead expenses, and amounts received from the sale of such duplicates shall be deposited in the United States Mint Public Enterprise Fund.5.Status of medals(a)National medalsThe medals struck
			 under this Act are national medals for purposes of chapter 51 of title
			 31, United States Code.(b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.Passed the Senate March 26, 2014.Secretary